Exhibit 10.1

 

LOGO [g335229g98x96.jpg]   

16100 S. Lathrop Ave.

Harvey, IL 60426

 

OFFICE / 708-225-2194

FAX / 708-225-2194

WEB / Atkore.com

February 6, 2012

James A. Mallak

676 Dewey St.

Birmingham, MI 48009

Dear Jim:

Atkore International (the “Company”) is pleased to offer you the position of
Chief Financial Officer, based at our Harvey, Illinois facility. We believe your
experience and talent will enhance our business and provide us with support in
an area of key importance.

Our formal employment offer consists of the following:

Compensation

You will receive a starting annual salary of $375,000, paid on a bi-weekly
basis. Your compensation and job performance will be reviewed on an annual basis
and may be adjusted based on your performance and overall performance of the
Company.

Annual Incentive Program

You will be eligible to participate in Atkore’s Annual Incentive Bonus Program
for fiscal year 2012 with a target bonus equal to 60% of your base salary,
prorated based on your start date. Payment of this bonus is subject to the
satisfactory achievement of individual, business and corporate objectives
established by the Company, however, a minimum 2011-12 fiscal year payout at
target, prorated for time worked during the fiscal year, is guaranteed.

Equity Plan

You will be eligible to participate in the Atkore equity program. Once your
employment commences, you will have the option of purchasing shares in our
parent, Atkore International Group Inc., and receiving a matching grant of
options. The number of options that will be awarded to you will be three times
the number of shares you purchase. The minimum amount you are required to invest
is $150,000 and the maximum amount allowed is $300,000. The expected price of
Atkore shares for both your purchase and option exercise price is $10.00. In
addition, Atkore currently makes annual grants of options to employees, and you
will be eligible to receive an annual option grant targeted at a value of
$175,000 in October 2012, contingent on board approval.

Sign-On Bonus

Upon commencement of your employment, you will be entitled to receive a sign-on
bonus in the amount of $150,000. The sign-on bonus will be paid within 30 days
of your start date. If you chose to terminate your employment with the Company
in the first two years of employment, you will be required to repay 100% of the
sign-on bonus.

 

LOGO [g335229g04g03.jpg]



--------------------------------------------------------------------------------

Medical and Dental

You will be eligible to participate in the Company’s medical and/or dental plan,
on a contributory basis, after completion of 30 days of service. All benefit
programs are reviewed annually and changes in plan design and/or employee
contributions may be made at the discretion of the Company. Your contribution
schedule, should you choose to participate in these plans, is attached to this
letter. Upon commencement of your employment, you will receive more information
on your initial benefits enrollment. In addition to the medical and dental plans
outlined above, you are also eligible for reimbursement of your medical and
dental costs through COBRA under your current employer’s plans during your first
30 days of employment.

Atkore Retirement Savings and Investment 401(K) Plan

You will be eligible to participate in the Atkore Retirement Savings and
Investment Plan effective the first pay period after your date of hire. This
plan provides for retirement savings through pre-tax payroll contributions with
the Company-matching contributions of 50% of the first 6% of employee
contributions. There is an automatic enrollment of 2%, which you can change at
any time. Additional informational is contained in the enclosed Retirement
Savings and Investment Plan brochure.

Reporting Relationship

You will report directly to John Williamson, President and CEO of Atkore
International. You will be a member of the Atkore International Executive
Leadership Team.

Holidays

You will observe the holiday schedule in effect for Allied employees located at
the Harvey facility. A copy of the 2012 holiday schedule is included in your
offer packet.

Vacation

You will receive four (4) weeks of paid vacation per year. Vacation time accrues
on a monthly basis in accordance with the Vacation Policy included in your offer
packet.

Severance Agreement

In the event that your employment with the Company is involuntarily terminated,
you will be entitled to 1 year of base pay as a severance payment. The specific
terms of this severance agreement will be provided to you within 30 days of your
start date.

Other Benefit Programs

Please refer to the enclosed Benefits Overview for additional 2012 benefits for
which you are eligible.

Consistent with our commitment to a drug/alcohol-free workplace, this offer is
contingent upon the successful completion of both a background check a drug
screening. Enclosed please find the Chain of Custody Form along with two
locations available to choose from for your occupational drug screen. You will
need to present the Chain of Custody form to the LapCorp facility. Please call
your preferred location to schedule an appointment. You can contact Kevin
Fitzpatrick at 708-225-2055 if you have any questions about the drug screening.

Also enclosed is a copy of the Guide to Ethical Conduct. Please read the Guide
carefully. As a condition of accepting our offer, you must sign the signature
sheet at the end of the Guide indicating that you have read, understood and
agree to comply with the ethical standards required of all employees.

Please understand that this letter is a confirmation of an offer of employment
and does not constitute an employment contract of any kind. Your employment with
the Company is “at-will” and either you or the Company may terminate the
employment relationships at any time and for any lawful reason.



--------------------------------------------------------------------------------

Please provide your decision by signing and returning this offer letter by email
to kfitzpatrick@Atkore.com. Your projected start date is March 5, 2012
contingent upon successful completion of your official drug screen, background
check, and legal clearance on any existing non-complete and employment
agreement.

By accepting this offer, you represent to the Company that your execution of
this offer letter and your employment by the Company does not violate any
agreement or obligation (whether or not written) that you have with or to any
person or entity including, but not limited to, any current or prior employer.

I look forward to you favorable response and you joining the Atkore Team.

Sincerely,

 

 

John Williamson

President and CEO, Atkore International

Please sign below indicating your acceptance or rejection of this offer.

 

   

Accept                                         Date
                                        Decline
                                        Date

Employees have the right to terminate their employment at any time with or
without cause or notice, and the Company reserves for itself an equal right. We
both agree that any dispute arising with respect to your employment, the
termination of that employment, or a breach of any covenant of good faith and
fair dealing related to your employment, shall be settled exclusively through
arbitration in Chicago, Illinois. This document sets forth the entire agreement
with respect to your employment. The terms of this offer may be changed by
written agreement, although the Company may from time to time, in its sole
discretion, adjust the salaries and benefits paid to you and its other
employees.